Judgment, Supreme Court, New York County (Murray Mogel, J., at hearing; Sheila Abdus-Salaam, J., at jury trial and sentence), rendered June 15, 1995, convicting defendant of two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence (see, People v Jones, 249 AD2d 251), and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant was observed by an experienced narcotics officer exchanging a large glassine envelope for cash, on the street, late at night, with another individual. The officer then observed the recipient of the plastic bag from defendant inspecting its contents, which appeared to the officer to be cocaine. Defendant was then apprehended in possession of a significant amount of cash and additional cocaine, upon which the possession charges were based, weighing two times the threshold amount for third-degree possession.
Defendant’s suppression motion was properly denied. The undercover officer’s observations, which were communicated to the officers who eventually arrested both defendant and the buyer, clearly provided probable cause for defendant’s arrest (People v Sherwood, 244 AD2d 290, lv denied 91 NY2d 880).
Defendant’s challenge to the certification of the laboratory report presented to the Grand Jury is, in essence, a challenge to the sufficiency of the Grand Jury evidence and, as such, is not reviewable on appeal (CPL 210.30 [6]; People v Cerda, 236 *696AD2d 292). Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.